Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 26, 2022 has been entered.

Claims
Claims 1, 3, 8, 9, 10, and 15 have been amended. Claims 1-20 are pending and rejected in the application. 

Arguments 
Applicant Argues 
As an initial point, the Office concedes that Ruggiero fails to teach or suggest a “determine whether the job for the received query corresponds to an identifier indexed in a search engine,” “receive, in response to determining the job for the received query corresponds to the indexed identifier, attribute data corresponding to the indexed identifier from the search engine,” and “based in part on the attribute data, process the job for the received query.” 

Examiner Responds:
Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 8, 9, 15, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ruggiero et al. U.S. Patent (8,924,974; hereinafter: Ruggiero) in view of Sharma et al. U.S. Patent Publication (2015/0293960; hereinafter: Sharma) 

Claims 1, 8, and 15
As to claims 1, 8, and 15, Ruggiero discloses a system comprising:
a memory having instructions stored thereon, and a processor configured to read the instructions to (column 1, lines 55-67, “a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions…etc.”): 
receive a job (column 4, lines 19-27, “In some embodiments, a job comprises one or more steps. A step defines an operation to perform. A step is partitioned based on the data. For example, Run Payroll is a job. Step 1 is `select pay groups to calculate.` The operation in step 1 is a method to find the pay groups…etc.”, the reference describes receiving an operation to search (i.e., receive a query, as claimed) for data.) ; 
allocate computing power to one or more computing nodes to process the job (column 4, lines 28-51, “a processor is configured to receive a job name for a job submitted to execute, receive one or more job parameters (e.g., Pay Groups, Organization, Specific Employees), determine one or more nodes to run the job (e.g., the number of nodes determined is based on the nodes allocated to the cluster of nodes…etc.”); 

Ruggiero does not appear to explicitly disclose determine whether the job corresponds to an identifier indexed in a search engine, the identifier indexed in the search engine being associated with a received query; 
retrieve, in response to determining the job for the received query corresponds to the indexed identifier of the received query, attribute data corresponding to the indexed identifier of the received query; 
based at least in part on the attribute data and the indexed identifier, process the job for the received query; 
and 
provide a response to the received query request, the response including the attribute data corresponding to the indexed identifier.

Sharma discloses determine whether the job corresponds to an identifier indexed in a search engine, the identifier indexed in the search engine being associated with a received query (paragraph[0038]-paragraph[0041], “the query response module 302 receives queries requesting access to a select portion of the data stored in the database. The query response module 302 utilizes the various indexes stored in the index storage 308 to identify the data records associated with the select portion of the data being accessed through the query. For example, when the received query requests access to all personal information of employees with a particular first name, the query response module 302 utilizes an alphabetically sorted index that maps the first name of the employees to their respective data records to quickly identify those data records of the employees with the particular first name…etc.”, the reference describes a system utilizing a query (i.e., job) to match with indexes based on a name identifier.); 
retrieve, in response to determining the job for the received query corresponds to the indexed identifier of the received query, attribute data corresponding to the indexed identifier of the received query (paragraph[0044]-paragraph[0048], “the query response module 302 notifies the real-time index checker module 306 of any identified inconsistency in the index. In embodiments, the real-time index checker module 306 utilizes the information provided in the notification to fix any identified inconsistency in the index and maintain the index in a consistent state (with respect to the data in the data records or other reliable sources of the data)…etc.”); 
based at least in part on the attribute data and the indexed identifier, process the job for the received query (paragraph[0044], “At block 520, the data record associated with the index key value are identified. In embodiments, the queried data records in a database table are identified using the index key value in the query. In some embodiments, the database tables are searched for data records with matching index key values. In some embodiments, the reference to the data records included in the identified index records are used to queried data records associated with the index key value…etc.”);
provide a response to the received query request, the response including the attribute data corresponding to the indexed identifier (paragraph[0047]-paragraph[0048], “In some embodiments, the query response module 302 notifies a job queue module 306a in the real-time index checker module 306 of any identified inconsistency in the index. The query response module 302 includes the index key value, e.g., employee id, and the associated index, e.g., numerically sorted index of the employee id, of the various indexes stored in the index storage 308 in the notification provided to the job queue module 306a…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Ruggiero with the teachings of Sharma to query different search indexes which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Ruggiero with the teachings of Sharma to maintain consistency of an index of a database (Sharma: paragraph[0016]).

Claims 2, 9, and 16
As to claims 2, 9, and 16, the combination of Ruggiero and Sharma discloses all the elements in claim 1, as noted above, and Ruggiero further disclose wherein the processor is further configured to: determine, by a master computing node, a number of processing cores and a memory size to process the job (column 3, lines 3-21, “a current number or type of executing jobs, an overall load on the system, or any other appropriate way of determining a number of nodes. In some embodiments, executing the step comprises splitting the execution into one or more partitions. In various embodiments, the partitions have a maximum size, are executed in parallel within one node, are executed as a number of parallel threads, are executed as a number of parallel threads based in part on the number of cores, or any other appropriate characteristic and/or behavior associated with the partitions….etc.”); and 
allocate, by the master computing node, one or more worker computing nodes having the determining number of processing cores and memory size to process the job (column 4, lines 56-67, “The system architecture includes a large number of interchangeable slave devices available to a set of tenants. Any of the tenants may request a job at any time, thus the master cannot assign all of the slave devices to any one job. However, the large amount of resources available allows a degree of flexibility to the system, where the resources allocated to the job can be adapted based on the situation. The master coordinates a job to use an appropriate number of slave devices depending on factors including the size of the job, the priority of the job, the priority of the tenant executing the job, the load on the system…etc.”).

Claims 4 and 17
As to claims 4 and 17, the combination of Ruggiero and Sharma discloses all the elements in claim 1, as noted above, and Sharma further disclose wherein the processor is further configured to:
scan one or more topics of record data to determine records corresponding to responses to the received query, the record data includes the attribute data describing the record data (paragraph[0046]-paragraph[0048], “At block 530, any identified mismatch in information stored in the index to that stored in the data record as determined by the comparison in block 525 is flagged as an inconsistency in the index. The method returns at block 535. Those skilled in the art will appreciate that the logic illustrated in FIG. 5 and described above, and in each of the flow diagrams discussed below, may be altered in various ways. For example, the order of the logic may be rearranged, substeps may be performed in parallel, illustrated logic may be omitted, other logic may be included, etc…etc.”); and 
index the record data and the attribute data corresponding to the responses to the received query (paragraph[0046]-paragraph[0049], “the query response module 302 notifies a job queue module 306a in the real-time index checker module 306 of any identified inconsistency in the index. The query response module 302 includes the index key value, e.g., employee id, and the associated index, e.g., numerically sorted index of the employee id, of the various indexes stored in the index storage 308 in the notification provided to the job queue module 306a…etc.”).

Claims7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ruggiero et al. U.S. Patent (8,924,974; hereinafter: Ruggiero) in view of Sharma et al. U.S. Patent Publication (2015/0293960; hereinafter: Sharma) and further in view of Marquardt et al. U.S. Patent Publication (2020/0034363; hereinafter: Marquardt) 

Claims 7, 14, and 20
As to claims 7, 14, and 20, the combination of Ruggiero and Sharma, and Marquardt discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose wherein the processor is further configured to: 
store the one or more attributes in one or more storage systems of an external user file system; 
receive another query from an external user; query across the one or more storage systems to process the other received query; 
combine, from the one or more storage systems, data corresponding to the other received query; and 
provide the combined data as a response to the other received query.

However, Marquardt discloses wherein the processor is further configured to: 
store the one or more attributes in one or more storage systems of an external user file system (paragraph[0122]-paragraph[00124], “an indexer can optionally generate a keyword index to facilitate fast keyword searching for event data. To build a keyword index, at block 314, the indexer identifies a set of keywords in each event. At block 316, the indexer includes the identified keywords in an index, which associates each stored keyword with reference pointers to events containing that keyword (or to locations within events where that keyword is located, other location identifiers, etc.)…etc.”); 
receive another query from an external user; query across the one or more storage systems to process the other received query (paragraph[0128], “an exemplary process that a search head and one or more indexers may perform during a search query. At block 402, a search head receives a search query from a client. At block 404, the search head analyzes the search query to determine what portion(s) of the query can be delegated to indexers and what portions of the query can be executed locally by the search head. At block 406, the search head distributes the determined portions of the query to the appropriate indexers…etc.”); 
combine, from the one or more storage systems, data corresponding to the other received query (paragraph[0130], “At block 410, the search head combines the partial results or events received from the indexers to produce a final result for the query. This final result may comprise different types of data depending on what the query requested…etc.”); and 
provide the combined data as a response to the other received query (paragraph[0132], “The search head can also perform various operations to make the search more efficient. For example, before the search head begins execution of a query, the search head can determine a time range for the query and a set of common keywords that all matching events include. The search head may then use these parameters to query the indexers to obtain a superset of the eventual results. Then, during a filtering stage, the search head can perform field-extraction operations on the superset to produce a reduced set of search results…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Ruggiero with the teachings of Sharma and Marquardt to search data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Ruggiero with the teachings of Sharma and Marquardt to use inverted indexes to reduce the amount of time it takes to perform a search operation (Marquardt: paragraph[0006]).

Claims 3, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ruggiero et al. U.S. Patent (8,924,974; hereinafter: Ruggiero) in view of Sharma et al. U.S. Patent Publication (2015/0293960; hereinafter: Sharma) and further in view of Pal et al. U.S. Patent Publication (2020/0364223; hereinafter: Pal) 

Claims 3 and 10
As to claims 3 and 10, the combination of Ruggiero and Sharma discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose wherein the processor is further configured to determine whether the job corresponds to the indexed identifier further by searching a lookup table within the search engine to determine whether job corresponds to the indexed identifier.

However, Pal discloses wherein the processor is further configured to determine whether the job corresponds to the indexed identifier further by searching a lookup table within the search engine to determine whether job corresponds to the indexed identifier (paragraph[1175], “the search head 210 can use a lookup table or configuration file to determine the number of records generated by the processing task. In some cases, the search head 210 can use certain characteristics of the records or processing task (e.g., time range, sourcetype, and/or index of records and/or identity of processing task,) to obtain a record generation estimate from a lookup table or configuration file that stores this information for multiple combinations of processing tasks and chunks of data…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Ruggiero with the teachings of Sharma and Pal to search data using a lookup table which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Ruggiero with the teachings of Sharma and Pal to facilitate searching and analyzing large sets of data to locate data of interest (Pal: paragraph[0002]).

Claim 11
As to claim 11, the combination of Ruggiero, Sharma, and Pal discloses all the elements in claim 10, as noted above, and Sharma further disclose
scanning one or more topics of record data to determine records corresponding to responses to the received query, the record data includes the attribute data describing the record data (paragraph[0044]-paragraph[0048], “the query response module 302 notifies the real-time index checker module 306 of any identified inconsistency in the index. In embodiments, the real-time index checker module 306 utilizes the information provided in the notification to fix any identified inconsistency in the index and maintain the index in a consistent state (with respect to the data in the data records or other reliable sources of the data)…etc.”); and 
indexing the record data and the attribute data corresponding to the responses to the received query (paragraph[0046]-paragraph[0049], “the query response module 302 notifies a job queue module 306a in the real-time index checker module 306 of any identified inconsistency in the index. The query response module 302 includes the index key value, e.g., employee id, and the associated index, e.g., numerically sorted index of the employee id, of the various indexes stored in the index storage 308 in the notification provided to the job queue module 306a…etc.”).

Claims 5, 6, 12, 13, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ruggiero et al. U.S. Patent (8,924,974; hereinafter: Ruggiero) in view of Sharma et al. U.S. Patent Publication (2015/0293960; hereinafter: Sharma) and further in view of Khot et al. U.S. Patent Publication (2016/0350091; hereinafter: Khot)  

Claim 5, 12, and 18
As to claim 5, 12, and 18, the combination of Ruggiero and Sharma discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose wherein the processor is further configured to determine, in response to determining the job for the received query does not correspond to the indexed identifier, other attribute data corresponding to the received query request from a distributed database.

However, Khot discloses wherein the processor is further configured to determine, in response to determining the job for the received query does not correspond to the indexed identifier, other attribute data corresponding to the received query request from a distributed database (paragraph[0071], “If the query specifies any query filters other than the key, the data storage query platform tool 30a retrieves the data from the second storage entity 34c using the filter element(s) for a full index search…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Ruggiero with the teachings of Sharma and Khot to determine where data is located in network which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Ruggiero with the teachings of Sharma and Khot to manage and monitor large scale computer networked system (Khot: paragraph[0001]).

Claims 6, 13, and 19
As to claims 6, 13, and 19, the combination of Ruggiero, Sharma, and Khot discloses all the elements in claim 5, as noted above, and Khot further disclose wherein the processor is further configured to determine the one or more attributes corresponding to the received query request from the distributed database by: 
accessing full data sets within a data storage repository (paragraph[0071], “If the query specifies any query filters other than the key, the data storage query platform tool 30a retrieves the data from the second storage entity 34c using the filter element(s) for a full index search….etc.”); 
scanning one or more topics of record data of the full data sets to determine records corresponding to responses to the received query, the record data includes the other attribute data describing the record data (paragraph[0071], “If the query specifies any query filters other than the key, the data storage query platform tool 30a retrieves the data from the second storage entity 34c using the filter element(s) for a full index search….etc.”, the reference describes doing a full index search for the data); and 
providing the other attribute data describing the record data from the full data set (paragraph[0071], “If the object's metadata indicates the data element can contain references to relationship graphs and/or BLOBs and such references exist in the returned native query results…etc.”).









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152   
August 13, 2022                                                                                                                                                                                                   


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000